            Case 1:19-cv-00773-LJL Document 74 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                   6/16/2020
                                                                       :
MOHAMMED EL AALAOUI,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :       19-cv-0773 (LJL)
                  -v-                                                  :
                                                                       :            ORDER
LUCKY STAR GOURMET DELI INC. ET AL,                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

         The Court is in receipt of Plaintiff’s counsel’s motion to withdraw (Dkt. No. 71) and
Defendants’ counsel’s notice of non-opposition (Dkt. No. 73). Plaintiff’s counsel’s declaration
states: “In terms of communicating with the Plaintiff, I think the Defendants or Mr. Alhalmi [an
individual apparently residing at an address given for Plaintiff] are in contact with Plaintiff, however
neither of them are willing to share any information with me so at this point I have no other ways of
attempting to contact Plaintiff and must seek to withdraw.” (Dkt. No. 72.)

        IT IS HEREBY ORDERED that the previously-set deadline of June 18, 2020 for Plaintiff to
respond to Defendants’ motion to vacate the default judgment (Dkt. No. 64; see Dkt. No. 57) is
CANCELLED. The June 23, 2020 deadline for Defendants to file a reply (see Dkt. No. 57) is also
CANCELLED. The June 24, 2020 conference on the motion to vacate the default judgment (see id.)
is similarly CANCELLED.

         IT IS FURTHER ORDERED that Defendants’ counsel meet and confer with Plaintiff’s
counsel. The Court takes Plaintiff’s counsel’s representation to suggest that Defendants’ counsel
may have information, or may be able to obtain information from his clients, that would assist
Plaintiff’s counsel in communicating with his client. Defendants’ counsel is ORDERED to provide
any and all such information to Plaintiff’s counsel (on the assumption it is not privileged or work
product) on or before June 21, 2020.

         IT IS FURTHER ORDERED that the parties shall appear for a conference on Plaintiff’s
counsel’s motion to withdraw (Dkt. No. 71) on June 25, 2020 at 12:00 p.m. The conference shall
proceed telephonically. Parties are directed to call (888) 251-2909 and use access code 2123101.
Plaintiff Mohammed El Aalaoui is directed to appear at the conference. Plaintiff’s counsel shall
inform his client of that instruction and the remaining contents of this order.

        SO ORDERED.


Dated: June 16, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
